 

OCT 2 8 2019

IN THE UNITED STATES DISTRICT COURT “etl, US District Cour
FOR THE DISTRICT OF MONTANA Billings
BILLINGS DIVISION

UNITED STATES OF AMERICA,
CR 17-143-BLG-SPW-2
Plaintiff,

VS. ORDER

PETER MARGIOTTA,

 

Defendant.

 

A copy of the trial transcript in this case will be used on appeal. In the
interest of protecting all jurors’ personal privacy,

IT IS ORDERED that the name of the jurors in Volume III, page 401, line 7
and Volume V, page 902, line 11 shall be redacted from the applicable portions of
the trial transcripts in this matter.

Yo
DATED this 23" day of October, 2019.

Letmer— OM ttbin.
SUSAN P. WATTERS
United States District Judge
